FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 As of April 20, 2011 TENARIS, S.A. (Translation of Registrant's name into English) TENARIS, S.A. 29 avenue de la Porte-Neuve 3rd Floor L-2227 Luxembourg (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or 40-F. Form 20-Fü Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12G3-2(b) under the Securities Exchange Act of 1934. Yes Noü If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. The attached material is being furnished to the Securities and Exchange Commission pursuant to Rule 13a-16 and Form 6-K under the Securities Exchange Act of 1934, as amended. This report contains Tenaris' notice of Annual General Meeting of Shareholders and an Extraordinary General Meeting of Shareholders and the Shareholder Meeting Brochure and Proxy Statement and the Company’s 2010 annual report (which includes the Company’s consolidated financial statements for the years ended December 31, 2010, 2009 and 2008 and the Company’s annual accounts as at December 31, 2010, together with the independent auditors’ reports and the Board of Directors’ management report and certification). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 20, 2011 Tenaris, S.A. By: /s/ Cecilia Bilesio Cecilia Bilesio Corporate Secretary Dear Tenaris Shareholder and ADR Holder, I am pleased to invite you to attend the Annual General Meeting of Shareholders and an Extraordinary General Meeting of Shareholders of Tenaris S.A. (the “Company”), both to be held on Wednesday June 1, 2011, at 29, avenue de la Porte-Neuve, 3rd Floor, L-2227 Luxembourg. The Annual General Meeting of Shareholders will begin promptly at 11:00 a.m. (Luxembourg time) and the Extraordinary General Meeting of Shareholders will be held immediately after the adjournment of the Annual General Meeting of Shareholders. At the Annual General Meeting of Shareholders, you will hear a report on the Company’s business, financial condition and results of operation and will be able to vote on various matters, including the approval of the Company’s financial statements, the election of the members of the board of directors and the appointment of the independent auditors. Subsequently, the Extraordinary General Meeting will resolve on the proposed amendments to the Company’s articles of association to adapt them to the abolishment of the law of July 31, 1929, and the consequent termination of the Company’s special status thereunder, and to change the date of the Annual General Meeting of Shareholders so that it be held on the first Wednesday of May of each year. The Notice and Agenda for both meetings, the Shareholder Meeting Brochure and Proxy Statement and the Company’s 2010 annual report (which includes the Company’s consolidated financial statements for the years ended December 31, 2010, 2009 and 2008, and the Company’s annual accounts as at December 31, 2010, together with the independent auditors’ reports and the board of director’s management report and certifications), are available free of charge at the Company’s registered office in Luxembourg and on our website at www.tenaris.com/investors. They may also be obtained, upon request, by calling (352) 26-47-89-78 (if you are in Luxembourg), 1-800-555-2470 (if you are in the United States), or +1-267-468-0786 (if you are in any other jurisdiction). Even if you only own a few shares or ADRs, I hope that you will exercise your right to vote at both meetings. You can vote your shares personally or by proxy. If you are a holder of ADRs, please see the letter from The Bank of New York Mellon, the depositary bank, or contact your broker/custodian, for instructions on how to give voting instructions in respect of the shares underlying your ADRs. Yours sincerely, Paolo Rocca Chairman and Chief Executive Officer April 19, 2011 Re: TENARIS S.A. To:Registered Holders of American Depositary Receipts (“ADRs”) for ordinary shares, US$1 par value each (the “Shares”), of Tenaris S.A. (the “Company”): The Company has announced that its Annual General Meeting of Shareholders and an Extraordinary General Meeting of Shareholders (the “Meetings”) will be held on June 1, 2011. The Annual General Meeting of Shareholders will begin promptly at 11:00 a.m. (Luxembourg time) and the Extraordinary General Meeting of Shareholders will be held immediately after the adjournment of the Annual General Meeting of Shareholders. Both Meetings will take place at 29, avenue de la Porte-Neuve, 3rd Floor, L-2227 Luxembourg.A copy of the Company’s Notice of Annual General Meeting of Shareholders and Extraordinary General Meeting of Shareholders, which includes the agendas for such Meetings, is enclosed. The enclosed dedicated proxy card is provided to allow you to give voting instructions in respect of the Shares underlying your ADRs. The Notice of the Annual General Meeting of Shareholders and Extraordinary General Meeting of Shareholders, the Shareholder Meeting Brochure and Proxy Statement, and the Company’s 2010 annual report (which includes the Company’s consolidated financial statements for the years ended December 31, 2010, 2009 and 2008, and the Company’s annual accounts as at December 31, 2010, together with the independent auditors’ reports and the board of directors’ management report and certifications), are available on the Company’s website at www.tenaris.com/investors and may also be obtained, upon request, by calling 1-800-555-2470 (if you are in the United States) or +1-267-468-0786 (if you are outside the United States). They are also available free of charge at the Company’s registered office in Luxembourg, between 10:00 a.m. and 5:00 p.m., Luxembourg time. Each holder of ADRs as of each of April 22, 2011, and May 18, 2011, is entitled to instruct The Bank of New York Mellon, as Depositary (the “Depositary”), as to the exercise of the voting rights pertaining to the Shares underlying such holder’s ADRs.Although voting instructions are sent to ADR holders and proxy materials are available on the Company’s website beginning on April 19, 2011, only those holders of record at each of April 22, 2011, and May 18, 2011, will be entitled to provide the Depositary with voting instructions.Notwithstanding that holders of ADRs must have held ADRs on each such date, in order to avoid the possibility of double vote, only those positions on May 18, 2011, will be counted for voting instruction purposes. Any eligible holder of ADRs who desires to give voting instructions in respect of the Shares underlying its ADRs must follow the instructions and meet the deadlines set forth in the enclosed dedicated proxy card. If the Depositary receives proper instructions (i) in the case of any holder giving instructions through a written proxy card, by 5:00 p.m., New York City time, on May 26, 2011, and (ii) in the case of any holder using internet or telephone voting by 11:59 p.m., New York City time, on May 25, 2011, then the Depositary shall vote, or cause to be voted, the Shares underlying such holder’s ADRs in the manner prescribed by the instructions. However, if by the above referred deadlines, the Depositary receives no instructions from the holder of ADRs, or the instructions received by the Depositary are not in proper form, then the Depositary shall deem such holder to have instructed the Depositary to vote the Shares underlying any such ADRs in favor of any proposals or recommendations of the Company (including any recommendation by the Company to vote such underlying Shares on any given issue in accordance with the majority shareholder vote on that issue) and, for these purposes, the Depositary shall issue a proxy to a person appointed by the Company to vote the Shares underlying such holder’s ADRs in favor of any such proposals or recommendations. No instruction shall be deemed given, and no proxy shall be given, with respect to any matter as to which the Company informs the Depositary that (i) it does not wish such proxy given, (ii) it has knowledge that substantial opposition exists with respect to the action to be taken at the Meeting, or (iii) the matter materially and adversely effects the rights of the holders of ADRs. Any holder of ADRs entitled to provide the Depositary with voting instructions in respect of the Shares underlying its ADRs, is also entitled to revoke any instructions previously given to the Depositary by filing with the Depositary a written revocation or submitting new instructions on a later date at any time prior to the above referred deadlines. No instructions, revocations or revisions thereof shall be accepted by the Depositary after such deadlines. REMEMBER: THE DEPOSITARY MUST RECEIVE YOUR VOTING INSTRUCTIONS (I) IN THE CASE OF ANY HOLDER GIVING INSTRUCTIONS THROUGH A WRITTEN PROXY CARD, BY 5:00 P.M., NEW YORK CITY TIME, ON MAY 26, 2011, AND (II) IN THE CASE OF ANY HOLDER USING INTERNET OR TELEPHONE VOTING BY 11:59 P.M., NEW YORK CITY TIME, ON MAY 25, 2011. THE BANK OF NEW YORK MELLON Depositary April 19, 2011 New York, New York Tenaris S.A. Société Anonyme 29, avenue de la Porte-Neuve, 3rd Floor, L-2227 Luxembourg RCS Luxembourg B 85 203 Notice of the Annual General Meeting of Shareholders and of an Extraordinary General Meeting of Shareholders to be held on June 1, 2011 Notice is hereby given to holders of ordinary shares of Tenaris S.A. (the “Company”) that the Annual General Meeting of Shareholders will be held on June 1, 2011, at 11:00 a.m. (Luxembourg time) and that an Extraordinary General Meeting of Shareholders of the Company will be held immediately after the adjournment of the Annual General Meeting of Shareholders of the Company. Both meetings (the “Meetings”) will be held at 29, avenue de la Porte-Neuve, 3rd Floor, L-2227 Luxembourg. At the Annual General Meeting, shareholders will vote on the items listed below under the heading “Agenda for the Annual General Meeting of Shareholders”. At the Extraordinary General Meeting, shareholders will vote on the items listed below under the heading “Agenda for the Extraordinary General Meeting of Shareholders”. Agenda for the Annual General Meeting of Shareholders 1.Consideration of the Board of Directors’ management report and certifications and the independent auditors’ reports on the Company’s consolidated financial statements for the years ended December 31, 2010, 2009 and 2008, and the Company’s annual accounts as at December 31, 2010. 2.Approval of the Company’s consolidated financial statements for the years ended December 31, 2010, 2009 and 2008. 3.Approval of the Company’s annual accounts as at December 31, 2010. 4.Allocation of results and approval of dividend payment for the year ended December 31, 2010. 5.Discharge of the members of the Board of Directors for the exercise of their mandate during the year ended December 31, 2010. 6.Election of members of the Board of Directors. 7.Compensation of members of the Board of Directors. 8.Appointment of the independent auditors for the fiscal year ending December 31, 2011, and approval of their fees. 9.Authorization to the Board of Directors to cause the distribution of all shareholder communications, including its shareholder meeting and proxy materials and annual reports to shareholders, by such electronic means as is permitted by any applicable laws or regulations. Agenda for the Extraordinary General Meeting of Shareholders 1.Adaptation of the Company’s Articles of Association to the abolishment of the law of July 31, 1929, and the termination of the holding company status thereunder by: (i)the amendment of article 1 of the Company’s Articles of Association to read as follows: “Tenaris S.A. is a société anonyme governed by these Articles of Association and by the applicable laws and regulations of the Grand Duchy of Luxembourg”. (ii)the amendment to article 2 of the Company’s Articles of Association by replacing its last paragraph with the following: “In general, the Company may carry out any permitted activities which it may deem appropriate or necessary for the accomplishment of its corporate object”. 2.Change of the date of the annual general meeting of shareholders so that it be held on the first Wednesday of May of each year at 11:00 a.m., and consequential amendment to article 15 of the Company’s Articles of Association by replacing its first paragraph with the following: “The annual general meeting shall meet each year in the city of Luxembourg at the place indicated in the notices of meeting on the first Wednesday of May at 11:00 a.m. If such day falls on a legal or banking holiday in Luxembourg, the general shareholders meeting shall be held on the first business day thereafter”. Pursuant to the Company’s Articles of Association and Luxemburg law, resolutions at the Annual General Meeting of Shareholders will be passed by simple majority vote, irrespective of the number of shares present or represented. The Extraordinary General Meeting of Shareholders convened to consider a proposed amendment to the Company’s Articles of Association may not validly deliberate on such amendment unless at least half of the share capital is present or represented. If the required quorum is not met at the Extraordinary General Meeting of Shareholders on the first call, a second call may be made by means of notices published twice, at twenty (20) days interval at least and in any case twenty (20) days before the meeting, in the Mémorial C, Recueil des Sociétés et Associations (Luxembourg Official Gazette) and two Luxembourg newspapers. Such notices shall in addition be made in accordance with the publicity requirements of the regulated markets where the shares, or other securities representing shares, are listed. On second call, the Extraordinary General Meeting of Shareholders may validly deliberate, regardless of the number of shares present or represented. Either on the first or second call, the Extraordinary General Meeting of Shareholders may validly adopt resolutions with a two-thirds majority of the votes of the shares present or represented. Procedures for Attending the Meetings Any shareholder registered in the Company’s share register on May 27, 2011 (the “Record Date”) shall be admitted to the Meetings and may attend the Meetings in person. Any shareholder registered in the Company’s share register on the Record Date may also vote by proxy. To vote by proxy, shareholders must file a completed proxy form not later than 4:00 p.m. (local time) on the Record Date at any of the addresses indicated below or, in the case of shares held in Mexico, with S.D. Indeval, S.A. de C.V. (Paseo de la Reforma #255, 2o. y 3er. piso Col. Cuauhtémoc, Mexico City). Any shareholder holding shares through fungible securities accounts wishing to attend the Meetings in person must present a certificate (issued by the financial institution or professional depositary holding such shares) evidencing deposit of its shares and certifying the number of shares recorded in the relevant account as of the Record Date. Certificates certifying the number of shares recorded in the relevant account as of a date other than the Record Date will not be accepted and such shareholders will not be admitted to the Meetings. Each certificate must (i) indicate the stock exchange on which the shares evidenced by such certificate trade, and (ii) in case of certificates evidencing shares trading on the Argentine or Italian stock exchanges, certify that such shares have been blocked for trading until the date of the Meetings. Certificates must be filed not later than 4:00 p.m. (local time) on the Record Date, at any of the addresses indicated below or, in the case of shares held through fungible securities accounts in Mexico, with S.D. Indeval, S.A. de C.V. (Paseo de la Reforma #255, 2o. y 3er. piso Col. Cuauhtémoc, Mexico City). Any shareholder holding its shares through fungible securities accounts may also vote by proxy. To do so, any such shareholder must present a certificate (issued by the financial institution or professional depositary holding such shares) evidencing deposit of its shares and certifying the number of shares recorded in the relevant account as of the Record Date. Certificates certifying the number of shares recorded in the relevant account as of a date other than the Record Date will not be accepted and any shareholder presenting any such certificate will not be admitted to the Meetings. Each certificate must (i) indicate the stock exchange on which the shares evidenced by such certificate trade, and (ii) in case of certificates evidencing shares trading on the Argentine or Italian stock exchanges, certify that such shares have been blocked for trading until the date of the Meetings.In addition, such shareholder wishing to vote by proxy must also present a completed proxy form. Such certificate and proxy form must be filed not later than 4:00 p.m. (local time) on the Record Date, at any of the addresses indicated below and, in the case of shares held through fungible securities accounts in Mexico, with S.D. Indeval, S.A. de C.V. (Paseo de la Reforma #255, 2o. y 3er. piso Col. Cuauhtémoc, Mexico City). In the event of shares owned by a corporation or any other legal entity, individuals representing such entity who wish to attend the Meetings in person and vote at the Meetings on behalf of such entity, must present evidence of their authority to attend, and vote at, the Meetings by means of a proper document (such as a general or special power-of-attorney) issued by the respective entity. A copy of such power of attorney or other proper document must be filed not later than 4:00 p.m. (local time) on the Record Date, at any of the addresses indicated below. The original documentation evidencing the authority to attend, and vote at, the Meetings, or a notarized and legalized copy thereof, must be presented at the Meetings. Luxembourg: 29, avenue de la Porte-Neuve, 3rd Floor, L-2227 Luxembourg Attn: Adélia Soares Argentina:c/o Siderca S.A.I.C. Carlos María della Paolera 299, piso 16° (C1001ADA) Buenos Aires Attn: Horacio de las Carreras and/or Eleonora Cimino Italy:c/o Dalmine S.p.A. Piazza Caduti 6 luglio 1944 n. 1 24044 Dalmine (BG) Attn: Alessandro Vottero and/or Teresa Gaini Mexico:c/o Tubos de Acero de México, S.A. Campos Elíseos 400-17 Col. Chapultepec Polanco 11560 México D.F. Attn: Félix Todd and/or Cecilia Pérez Valencia Those shareholders who have sold their shares between the Record Date and the date of the Meetings cannot attend the Meetings or vote by proxy. In case of breach of such prohibition, criminal sanctions may apply. Holders of American Depositary Receipts (“ADRs”) as of each of April 22, 2011, and May 18, 2011, are entitled to instruct THE BANK OF NEW YORK MELLON, as Depositary (the “Depositary”), as to the exercise of the voting rights pertaining to the Company’s shares represented by such holder’s ADRs. Although voting instructions are sent to holders and proxy materials will be available on the Company’s website beginning on April 19, 2011, only those holders of record as of each of April 22, 2011 and May 18, 2011, will be entitled to provide the Depositary with voting instructions. Notwithstanding that holders of ADRs must have held ADRs on each such date, in order to avoid the possibility of double vote, only those positions on May 18, 2011, will be counted for voting instruction purposes. Any eligible ADR holder who desires to give voting instructions with respect of the shares represented by its ADRs must follow the instructions and meet the deadlines set forth in the Depositary’s dedicated proxy card. Under Luxembourg legislation implementing the EU Transparency Directive, each investor in the Company’s securities should notify the Company and the Luxembourg Commission de Surveillance du Secteur Financier (CSSF) on an ongoing basis whenever the proportion of the Company’s voting rights held or controlled by such investor exceeds or falls below any of the following thresholds: 5%, 10%, 15%, 20%, 25%, 33.33%, 50% and 66.66%. The total number of issued and outstanding shares and related votes set forth in the second paragraph of the Shareholder Meeting Brochure and Proxy Statement should be used for purposes of determining whether an investor reaches or exceeds each such threshold. Any such notification shall be made as indicated in the Company’s website at www.tenaris.com/investors and in accordance with CSSF regulations. Failure to make such notification will cause the suspension of the exercise of voting rights relating to the shares exceeding the proportion that should have been notified. The Shareholder Meeting Brochure and Proxy Statement (which contains reports on each item of the agendas for the Meetings, and further details on voting procedures) and the forms furnished by the Company in connection with the Meetings, may be obtained at any of the addresses indicated above or upon request by calling (352) 26-47-89-78 (if you are in Luxembourg), 1-800-555-2470 (if you are in the United States), or +1-267-468-0786 (if you are in any other jurisdiction), but also from the Depositary, Borsa Italiana SpA (Piazza degli Affari 6, 20123, Milan, Italy) and S.D. Indeval S.A. de C.V., as from April 22, 2011, between 10:00 a.m. and 5:00 p.m. (local time). Copies of the Shareholder Meeting Brochure and Proxy Statement and the forms will also be available at www.tenaris.com/investors. Copies of the Company’s 2010 annual report (including the Company’s consolidated financial statements for the years ended December 31, 2010, 2009 and 2008, and the Company’s annual accounts as at December 31, 2010, together with the independent auditors’ reports and management report and certifications, and the documents referred to in the preceding sentence) may also be obtained free of charge at the Company’s registered office in Luxembourg or upon request by calling (352) 26-47-89-78 (if you are in Luxembourg), 1-800-555-2470 (if you are in the United States), or +1-267-468-0786 (if you are in any other jurisdiction). Cecilia Bilesio Secretary to the Board of Directors April 19, 2011 Luxembourg Tenaris S.A. Société Anonyme 29, avenue de la Porte-Neuve, 3rd Floor, L-2227 Luxembourg RCS Luxembourg B 85 203 Shareholder Meeting Brochure and Proxy Statement Annual General Meeting of Shareholders and Extraordinary General Meeting of Shareholders to be held on June 1, 2011 This Shareholder Meeting Brochure and Proxy Statement is furnished by Tenaris S.A. (the “Company”) in connection with the Annual General Meeting of Shareholders of the Company and an Extraordinary General Meeting of Shareholders of the Company (the “Meetings”) to be held on June 1, 2011 at 29, avenue de la Porte-Neuve, 3rd Floor, L-2227 Luxembourg for the purposes set forth in the accompanying Notice of the Annual General Meeting of Shareholders and of an Extraordinary General Meeting of Shareholders (the “Notice”). The Annual General Meeting of Shareholders will begin promptly at 11:00 a.m. (Luxembourg time) and the Extraordinary General Meeting of Shareholders will be held immediately after the adjournment of the Annual General Meeting of Shareholders. As of the date hereof, there are issued and outstanding 1,180,536,830 ordinary shares, US$1 par value each, of the Company (the “Shares”), including the Shares (the “Deposited Shares”) deposited with various agents for THE BANK OF NEW YORK MELLON, as depositary (the “Depositary”), under the Amended and Restated Deposit Agreement, dated as of March 12, 2008 (the “Deposit Agreement”), among the Company, the Depositary and all holders from time to time of American Depositary Receipts (the “ADRs”) issued thereunder. The Deposited Shares are represented by American Depositary Shares, which are evidenced by the ADRs (one ADR equals two Deposited Shares). Each Share entitles the holder thereof to one vote at general meetings of shareholders of the Company. Any shareholder registered in the Company’s share register on May 27, 2011 (the “Record Date”) shall be admitted to the Meetings and may attend the Meetings in person. Any shareholder registered in the Company’s share register on the Record Date may also vote by proxy. To vote by proxy, shareholders must file a completed proxy form not later than 4:00 p.m. (local time) on the Record Date at any of the addresses indicated in the Notice. Any shareholder holding Shares through fungible securities accounts wishing to attend the Meetings in person must present a certificate (issued by the financial institution or professional depositary holding such Shares) evidencing deposit of its Shares and certifying the number of Shares recorded in the relevant account as of the Record Date. Certificates certifying the number of Shares recorded in the relevant account as of a date other than the Record Date will not be accepted and such shareholders will not be admitted to the Meetings. Each certificate must (i) indicate the stock exchange on which the Shares evidenced by such certificate trade, and (ii) in case of certificates evidencing Shares trading on the Argentine or Italian stock exchanges, certify that such Shares have been blocked for trading until the date of the Meetings. Certificates must be filed not later than 4:00 p.m. (local time) on the Record Date, at any of the addresses indicated in the Notice. Any shareholder holding its Shares through fungible securities accounts may also vote by proxy. To do so, any such shareholder must present a certificate (issued by the financial institution or professional depositary holding such Shares) evidencing deposit of its Shares and certifying the number of Shares recorded in the relevant account as of the Record Date. Certificates certifying the number of Shares recorded in the relevant account as of a date other than the Record Date will not be accepted and any shareholder presenting any such certificate will not be admitted to the Meetings. Each certificate must (i) indicate the stock exchange on which the Shares evidenced by such certificate trade, and (ii) in case of certificates evidencing Shares trading on the Argentine or Italian stock exchanges, certify that such Shares have been blocked for trading until the date of the Meeting. In addition, such shareholder wishing to vote by proxy must also present a completed proxy form. Such certificate and proxy form must be filed not later than 4:00 p.m. (local time) on the Record Date, at any of the addresses indicated in the Notice. In the event of Shares owned by a corporation or any other legal entity, individuals representing such entity who wish to attend the Meetings in person and vote at the Meetings on behalf of such entity, must present evidence of their authority to attend, and vote at, the Meetings by means of a proper document (such as a general or special power-of-attorney) issued by the respective entity. A copy of such power of attorney or other proper document must be filed not later than 4:00 p.m. (local time) on the Record Date, at any of the addresses indicated in the Notice. The original documentation evidencing the authority to attend, and vote at, the Meetings, or a notarized and legalized copy thereof, must be presented at the Meetings. Each holder of ADRs as of each of April 22, 2011, and May 18, 2011, is entitled to instruct the Depositary, as to the exercise of the voting rights pertaining to the Shares underlying such holder’s ADRs.Although voting instructions are sent to ADR holders and proxy materials are available on the Company’s website beginning on April 19, 2011, only those holders of record at each of April 22, 2011, and May 18, 2011, will be entitled to provide the Depositary with voting instructions.Notwithstanding that holders of ADRs must have held ADRs on each such date, in order to avoid the possibility of double vote, only those positions on May 18, 2011, will be counted for voting instruction purposes. Any eligible ADR holder who desires to give voting instructions in respect of the Shares underlying its ADRs must follow the instructions and meet the deadlines set forth in the dedicated proxy card. If the Depositary receives proper instructions (i) in the case of any ADR holder giving instructions through a written proxy card, by 5:00 p.m., New York City time, on May 26, 2011, and (ii) in the case of any ADR holder using internet or telephone voting by 11:59 p.m., New York City time, on May 25, 2011, then the Depositary shall vote, or cause to be voted, the Shares underlying such ADRs in the manner prescribed by the instructions. However, if by the above referred deadlines, the Depositary receives no instructions from the holder of ADRs, or the instructions received by the Depositary are not in proper form, then the Depositary shall deem such ADR holder to have instructed the Depositary to vote the Shares underlying any such ADRs in favor of any proposals or recommendations of the Company (including any recommendation by the Company to vote such underlying Shares on any given issue in accordance with the majority shareholder vote on that issue) and, for these purposes, the Depositary shall issue a proxy to a person appointed by the Company to vote the Shares underlying such holder’s ADRs in favor of any such proposals or recommendations. No instruction shall be deemed given, and no proxy shall be given, with respect to any matter as to which the Company informs the Depositary that (i) it does not wish such proxy given, (ii) it has knowledge that substantial opposition exists with respect to the action to be taken at the Meeting, or (iii) the matter materially and adversely effects the rights of the holders of ADRs. Any holder of ADRs entitled to provide the Depositary with voting instructions in respect of the Shares underlying its ADRs, is also entitled to revoke any instructions which it has previously given to the Depositary by filing with the Depositary a written revocation or submitting new instructions at any time prior to the above referred deadlines. No instructions, revocations or revisions thereof shall be accepted by the Depositary after such deadlines. Holders of ADRs maintaining non-certificated positions must follow voting instructions given by their broker or custodian bank, which may provide for earlier deadlines for submitting voting instructions than those indicated above. Due to regulatory differences and market practices in each country where the Shares or ADRs are listed, holders of Shares traded on the Argentine and Italian stock exchanges who have requested admission to the Meetings, or who have issued a proxy voting instruction, must have their Shares blocked for trading until the date of the Meetings, while holders of Shares traded in the Mexican stock exchange and holders of ADRs traded in the New York stock exchange need not have their Shares or ADRs, as the case may be, blocked for trading. However, the votes of holders of Shares traded on the Mexican stock exchange who sell their Shares between May 26, 2011, and May 31, 2011, shall be disregarded for voting purposes. Under Luxembourg legislation implementing the EU Transparency Directive, each investor in the Company’s securities should notify the Company and the Luxembourg Commission de Surveillance du Secteur Financier (CSSF) on an ongoing basis whenever the proportion of the Company’s voting rights held or controlled by such investor exceeds or falls below any of the following thresholds: 5%, 10%, 15%, 20%, 25%, 33.33%, 50% and 66.66%. The total number of issued and outstanding shares and related votes set forth in the second paragraph of the Shareholder Meeting Brochure and Proxy Statement should be used for purposes of determining whether an investor reaches or exceeds each such threshold. Any such notification shall be made as indicated in the Company’s website at www.tenaris.com/investors and in accordance with CSSF regulations. Failure to make such notification will cause the suspension of the exercise of voting rights relating to the shares exceeding the proportion that should have been notified. The Meetings will appoint a chairperson pro tempore to preside the Meetings. The chairperson pro tempore will have broad authority to conduct the Meetings in an orderly and timely manner and to establish rules for shareholders who wish to address the Meetings; the chairperson may exercise broad discretion in recognizing shareholders who wish to speak and in determining the extent of discussion on each item of the agendas. Pursuant to the Company’s Articles of Association and Luxemburg law, resolutions at the Annual General Meeting of Shareholders will be passed by simple majority vote, irrespective of the number of shares present or represented. The Extraordinary General Meeting of Shareholders convened to consider a proposed amendment to the Company’s Articles of Association may not validly deliberate on such amendment unless at least half of the share capital is present or represented. If the required quorum is not met at the Extraordinary General Meeting of Shareholders on the first call, a second call may be made by means of notices published twice, at twenty (20) days interval at least and in any case twenty (20) days before the meeting, in the Mémorial C, Recueil des Sociétés et Associations (Luxembourg Official Gazette) and two Luxembourg newspapers. Such notices shall in addition be made in accordance with the publicity requirements of the regulated markets where the shares, or other securities representing shares, are listed. On second call, the Extraordinary General Meeting of Shareholders may validly deliberate, regardless of the number of shares present or represented. Either on first or second call, the Extraordinary General Meeting of Shareholders may validly adopt resolutions with a two-thirds majority of the votes of the shares present or represented. The Annual General Meeting of Shareholders is called to address and vote on the following agenda: Annual General Meeting of Shareholders 1.Consideration of the Board of Directors’ management report and certifications and the independent auditors’ reports on the Company’s consolidated financial statements for the years ended December 31, 2010, 2009 and 2008, and the Company’s annual accounts as at December 31, 2010. The board of directors of the Company (the “Board”) recommends a vote FOR approval of the Board’s management report and certifications and the independent auditors’ reports on the Company’s consolidated financial statements for the years ended December 31, 2010, 2009 and 2008, and the Company’s annual accounts as at December 31, 2010. The Board’s management report on such consolidated financial statements -which has been combined with its management report on the Company’s annual accounts-, management’s certifications and the independent auditors’ reports to such consolidated financial statements and annual accounts are included in the Company’s 2010 annual report. A copy of the 2010 annual report is available on the Company’s website at www.tenaris.com/investors and may also be obtained free of charge at the Company’s registered office, between 10:00 a.m. and 5:00 p.m., Luxembourg time or, upon request, by calling (352) 26-47-89-78 (if you are in Luxembourg), 1-800-555-2470 (if you are in the United States), or +1-267-468-0786 (if you are in any other jurisdiction). 2.Approval of the Company’s consolidated financial statements for the years ended December 31, 2010, 2009 and 2008. The Board recommends a vote FOR approval of the Company’s consolidated financial statements for the years ended December 31, 2010, 2009 and 2008, after due consideration of the Board’s management report and certifications and the independent auditor’s reports on such consolidated financial statements. The consolidated balance sheets and the related consolidated statements of income, of cash flows and of changes in equity and the notes to such consolidated financial statements are included in the Company’s 2010 annual report, a copy of which is available on the Company’s website at www.tenaris.com/investors and may also be obtained free of charge at the Company’s registered office, between 10:00 a.m. and 5:00 p.m., Luxembourg time or, upon request, by calling (352) 26-47-89-78 (if you are in Luxembourg), 1-800-555-2470 (if you are in the United States), or +1-267-468-0786 (if you are in any other jurisdiction). 3. Approval of the Company’s annual accounts as at December 31, 2010. The Board recommends a vote FOR approval of the Company’s annual accounts as at December 31, 2010, after due consideration of the Board’s management report and certifications and the independent auditor’s reports on such annual accounts. The balance sheet, the profit and loss account and the notes to such annual accounts are included in the Company’s 2010 annual report, a copy of which is available on our website at www.tenaris.com/investors and may also be obtained free of charge at the Company’s registered office, between 10:00 a.m. and 5:00 p.m., Luxembourg time or, upon request, by calling (352) 26-47-89-78 (if you are in Luxembourg), 1-800-555-2470 (if you are in the United States), or +1-267-468-0786 (if you are in any other jurisdiction). 4.Allocation of results and approval of dividend payment for the year ended December 31, 2010. The Board recommends a vote FOR approval of a dividend in U.S. dollars, in the amount of US$0.34 per Share (or US$0.68 per ADR) which represents an aggregate sum of US$401,382,522.20. As required by Luxembourg law, this dividend includes the interim dividend of US$0.13 per Share (or US$0.26 per ADR) paid on November 25, 2010. Accordingly, if this dividend proposal is approved, the Company will make a dividend payment on June 23, 2011, in the amount of US$ 0.21 per Share (or US$ 0.42 per ADR). The aggregate amount of US$153,469,787.90 distributed as interim dividend on November 25, 2010, was paid from reserves of earnings from the nine-month period ended September 30, 2010. The aggregate amount of US$247,912,734.30 to be distributed as dividend on June 23, 2011, is to be paid from profits earned during the year ended December 31, 2010. The balance of the fiscal year’s profits will be allocated to the Company’s retained earnings account. Upon approval of this resolution, it is proposed that the Board be authorized to determine or amend, in its discretion, any of the terms and conditions (including payment date) of the dividend payment. 5.Discharge to the members of the Board of Directors for the exercise of their mandate during the year ended December 31, 2010. In accordance with applicable Luxembourg law and regulations, it is proposed that, upon approval of the Company’s annual accounts as at December 31, 2010, all who were members of the Board during the year ended December 31, 2010 be discharged from any liability in connection with the management of the Company’s affairs during such year. 6.Election of the members of the Board of Directors. The Company’s Articles of Association provide for the annual election by the shareholders of a Board of not less than five and not more than fifteen members. Members of the Board have a term of office of one year, but may be reappointed. Under the Company’s Articles of Association and applicable U.S. laws and regulations, the Company is required to have an Audit Committee comprised solely of directors who are independent. The current Board of the Company consists of ten directors. Three members of the Board (Messrs. Jaime Serra Puche, Amadeo Vázquez y Vázquez and Roberto Monti) qualify as independent directors under the Company’s Articles of Association and applicable law and are members of the Audit Committee. It is proposed that (i) the number of members of the Board be maintained at ten and (ii) all of the current members of the Board be re-elected. Set forth below is summary biographical information of each of the candidates: 1.Roberto Bonatti. Mr. Bonatti is a member of the Board. He is a grandson of Agostino Rocca, founder of the Techint group, a group of companies controlled by San Faustin S.A. (“San Faustin”).Throughout his career in the Techint group he has been involved specifically in the engineering and construction and corporate sectors. He was first employed by the Techint group in 1976, as deputy resident engineer in Venezuela. In 1984, he became a director of San Faustin, and since 2001 he has served as its president. In addition, Mr. Bonatti currently serves as president of Tecpetrol S.A. (“Tecpetrol”) and Techint Compañia Técnica Internacional S.A.C.I. He is also a member of the board of directors of Ternium S.A. (“Ternium”), Siderca S.A.I.C. (“Siderca”) and Siderar S.A.I.C. (“Siderar”). Mr. Bonatti is an Italian citizen. 2.Carlos Condorelli. Mr. Condorelli is a member of the Board. He served as our chief financial officer from October 2002 until September 2007. He is also a board member of Ternium. He began his career within the Techint group in 1975 as an analyst in the accounting and administration department of Siderar. He has held several positions within Tenaris and other Techint group companies, including finance and administration director of Tubos de Acero de México, S.A. (“Tamsa”) and president of the board of directors of Empresa Distribuidora La Plata S.A., or Edelap, an Argentine utilities company. Mr. Condorelli is an Argentine citizen. 3.Carlos Franck. Mr. Franck is a member of the Board. He is president of Santa María S.A.I.F. and Inverban S.A. and a member of the board of directors of Siderca, Techint Financial Corporation N.V., Techint Holdings S.àr.l., Siderar and Tecgas N.V. He has financial, planning and control responsibilities in subsidiaries of San Faustin. He serves as treasurer of the Di Tella University. Mr. Franck is an Argentine citizen. 4.Roberto Monti. Mr. Monti is a member of the Board. He is the non-executive chairman of Trefoil Limited and a member of the board of directors of Petrobras Energia. He has served as vice president of Exploration and Production of Repsol YPF and chairman and chief executive officer of YPF. He was also president of Dowell, a subsidiary of Schlumberger and president of Schlumberger Wire & Testing division for East Hemisphere Latin America. Mr. Monti is an Argentine citizen. 5.Gianfelice Mario Rocca. Mr. Rocca is a member of the Board. He is a grandson of Agostino Rocca. He is chairman of the board of directors of San Faustin, a member of the board of directors of Ternium, president of the Humanitas Group, honorary president of the board of directors of Techint Compagnia Tecnica Internazionale S.p.A. and president of Tenova S.p.A.In addition, he sits on the board of directors or executive committees of several companies, including Allianz S.p.A and Buzzi Unicem. He is vice president of Confindustria, the leading association of Italian industrialists. He is a member of the Advisory Board of Allianz Group, the Trilateral Commission and the European Advisory Board of the Harvard Business School. Mr. Rocca is an Italian citizen. 6.Paolo Rocca. Mr. Rocca is chairman of the Board and our chief executive officer. He is a grandson of Agostino Rocca. He is also chairman of the board of directors of Tamsa. He is also chairman of the board of directors of Ternium, director and vice president of San Faustin and director of Techint Financial Corporation N.V. Mr. Rocca is vice chairman of the World Steel Association and a member of the International Advisory Committee of the NYSE Euronext (New York Stock Exchange). Mr. Rocca is an Italian citizen. 7.Jaime Serra Puche. Mr. Serra Puche is a member of the Board. He is chairman of SAI Consultores, a Mexican consulting firm, and a member of the board of directors of Chiquita Brands International, the Mexico Fund, Grupo Vitro, Grupo Modelo and Grupo Financiero BBVA Bancomer. Mr. Serra Puche served as Mexico’s Undersecretary of Revenue, Secretary of Trade and Industry, and Secretary of Finance. He led the negotiation and implementation of NAFTA. Mr. Serra Puche is a Mexican citizen. 8.Alberto Valsecchi. Mr. Valsecchi is a member of the Board. He served as our chief operating officer from February 2004 until July 2007. He joined the Techint group in 1968 and has held various positions within Tenaris and other Techint group companies. He has retired from his executive positions. He is also a member of the board of directors of San Faustin and has been elected as the chairman of the board of directors of Dalmine, a position he assumed in May 2008. Mr. Valsecchi is an Italian citizen. 9.Amadeo Vázquez y Vázquez. Mr. Vázquez y Vázquez is a member of the Board. He is an independent member of the board of directors of Gas Natural Ban S.A. He is a member of the Asociación Empresaria Argentina, of the Fundación Mediterránea, and of the Advisory Board of the Fundación de Investigaciones Económicas Latinoamericanas. He served as chief executive officer of Banco Río de la Plata S.A. until August 1997 and was also chairman of the board of directors of Telecom Argentina S.A. until April 2007. Mr. Vázquez y Vázquez is a Spanish and Argentine citizen. 10.Guillermo Vogel. Mr. Vogel is a member of the Board. He is vice chairman of Tamsa, chairman of Grupo Collado S.A.B. de C.V, vice chairman of Estilo y Vanidad S.A. de C.V. and member of the board of directors of Alfa S.A.B. de C.V., the American Iron and Steel Institute, the North American Steel Council, the Universidad Panamericana and the IPADE. In addition, he is a member of the board of directors and of the investment committee of the Corporación Mexicana de Inversiones de Capital and a member of the board of directors and the audit committee of HSBC (México). Mr. Vogel is a Mexican citizen. Each elected director will hold office until the next Annual General Meeting of Shareholders. Should the proposed amendment to the Company’s Articles of Association be approved by the Extraordinary General Meeting of Shareholders to be held immediately after the adjournment of the Annual General Meeting of Shareholders, the next Annual General Meeting of Shareholders would be held on May 2, 2012. The Board met seven times during 2010. On January 31, 2003, the Board created an Audit Committee pursuant to Article 11 of the Company’s Articles of Association. As permitted under applicable laws and regulations, the Board does not have any executive, nominating or compensation committee, or any committees exercising similar functions. 7.Compensation of the members of the Board of Directors. It is proposed that each member of the Board receive an amount of US$80,000 as compensation for his services during the fiscal year 2011. It is further proposed that the members of the Board who are members of the Audit Committee receive an additional fee of US$50,000 and that the Chairman of such Audit Committee receive, further, an additional fee of US$10,000. In all cases, the proposed compensation would be net of any applicable Luxembourg social security charges. 8.Appointment of the independent auditors for the fiscal year ending December 31, 2011, and approval of their fees. Based on the recommendation from the Audit Committee, the Board recommends a vote FOR the appointment of PricewaterhouseCoopers S.àr.l., Réviseur d’entreprises agréé (member firm of PricewaterhouseCoopers) as the Company’s independent auditors for the fiscal year ending December 31, 2011, to be engaged until the next Annual General Meeting of Shareholders that will be convened to decide on the 2011 accounts. In addition, the Board recommends a vote FOR approval of the independent auditors’ fees for audit, audit-related and other services to be rendered during the fiscal year ending December 31, 2011, broken-down into five currencies (Argentine Pesos, Brazilian reais, Euro, Mexican Pesos, and U.S. Dollars), up to a maximum amount for each currency equal to AR$7,639,578, BR$399,378, €1,400,546, MX$4,536,343, and US$1,216,570. Such fees would cover the audit of the Company’s consolidated financial statements and annual accounts, the audit of the Company’s internal controls over financial reporting as mandated by the Sarbanes-Oxley Act of 2002, other audit-related services, and other services rendered by the independent auditors. For information purposes, based on the exchange rate between the U.S. Dollar and each applicable other currency as of December 31, 2010, the aggregate amount of fees for audit, audit-related and other services to be rendered by the independent auditors during the fiscal year ending December 31, 2011, is equivalent to US$5,615,450. The Board also recommends a vote FOR the granting of an authorization to its Audit Committee to approve any increase or reallocation of the independent auditors’ fees as may be necessary, appropriate or desirable under the circumstances. 9.Authorization to the Board of Directors to cause the distribution of all shareholder communications, including its shareholder meeting and proxy materials and annual reports to shareholders, by such electronic means as is permitted by any applicable laws or regulations. In order to expedite communications to shareholders and ensure their timely delivery, the Board recommends that it be authorized to cause the distribution of all shareholder communications, including its shareholder meeting and proxy materials and annual reports to shareholders (either in the form of a separate annual report containing financial statements of the Company and its consolidated subsidiaries or in the form of an annual report on Form 20-F or similar document, as filed with the securities authorities or stock markets) by such electronic means as are permitted or required by any applicable laws or regulations (including any interpretations thereof), including, without limitation, by posting such communication on the Company's website, or by sending electronic communications (emails) with attachment(s) in a widely used format or with a hyperlink to the applicable filing by the Company on the website of the above referred authorities or stock markets, or by any other existing or future electronic means of communication as is or may be permitted by any applicable laws or regulations. In this resolution the Company seeks authorization under Article 16 of the Luxembourg Transparency Law of 11 January 2008 to give, send or supply information (including any notice or other document) that is required or authorized to be given, sent or supplied to a shareholder by the Company whether required under the Company’s Articles of Association or by any applicable law or any other rules or regulations to which the Company may be subject, by making such information (including any notice or other document) available on the Company’s website or through other electronic means. Extraordinary General Meeting of Shareholders 1.Adaptation of the Company’s Articles of Association to the abolishment of the law of July 31, 1929, and the termination of the holding company status thereunder by: (i)the amendment of article 1 of the Company’s Articles of Association to read as follows: “Tenaris S.A. is a société anonyme governed by these Articles of Association and by the applicable laws and regulations of the Grand Duchy of Luxembourg”. (ii)the amendment to article 2 of the Company’s Articles of Association by replacing its last paragraph with the following: “In general, the Company may carry out any permitted activities which it may deem appropriate or necessary for the accomplishment of its corporate object”. Following termination of Luxembourg’s 1929 holding company regime under which the Company was originally established, the Board recommends that the Company’s Articles of Association be amended to eliminate references in article 1 and article 2 thereof to the law of July 31, 1929, which has been abolished. Accordingly, the Board recommends a vote FOR the adaptation of the Company’s Articles of Association to the abolishment of the law of July 31, 1929, and the termination of the holding company status thereunder by the amendment of the Company’s Articles of Association as set forth above. 2.Change of the date of the annual general meeting of shareholders so that it be held on the first Wednesday of May of each year at 11:00 a.m., and consequential amendment to article 15 of the Company’s Articles of Association by replacing its first paragraph with the following: “The annual general meeting shall meet each year in the city of Luxembourg at the place indicated in the notices of meeting on the first Wednesday of May at 11:00 a.m. If such day falls on a legal or banking holiday in Luxembourg, the general shareholders meeting shall be held on the first business day thereafter”. The Board recommends to change the date of the annual general meeting of shareholders of the Company so that it be held on the first Wednesday of May of each year at 11:00 a.m. Accordingly, the Board recommends a vote FOR the amendment of the Company’s Articles of Association as set forth above. ***** The Company expects that the Extraordinary General Meeting of Shareholders to be held immediately after the adjournment of the Annual General Meeting of Shareholders, will approve the proposed amendment to the Company’s Articles of Association to change the date of the Annual General Meeting of Shareholders. Accordingly, the Company anticipates that the next Annual General Meeting of Shareholders would be held on May 2, 2012. Any shareholder who intends to present a proposal to be considered at the next Annual General Meeting of Shareholders is requested to submit its proposal in writing to the Company at any of the offices indicated in the Notice not later than 4:00 P.M. (local time) on February 15, 2012, or in accordance with the procedures set forth under applicable Luxembourg law, in order for such proposal to be considered for inclusion on the agenda for the 2012 Annual General Meeting of Shareholders. PricewaterhouseCoopers are the Company’s independent auditors. A representative of the independent auditors will be present at the meeting to respond to questions. Cecilia Bilesio Secretary to the Board of Directors TENARIS S.A. ANNUAL REPORT 2010 TABLE OF CONTENTS company profile 2 Letter From The Chairman 3 Management Report 5 Leading indicators 7 Information on Tenaris 8 Overview 8 History and Development of Tenaris 8 Business Overview 8 Principal Risks and Uncertainties 15 Corporate Reorganization 16 Operating and Financial Review and Prospects 18 Recent Developments 27 Environmental Regulation 27 Related Party Transactions 27 Corporate Governance 28 Management Certification 38 Financial Information 39 Consolidated Financial Statements 39 Tenaris S.A. Annual Accounts (Luxembourg GAAP) 100 COMPANY PROFILE Tenaris is a leading supplier of tubes and related services for the world’s energy industry and certain other industrial applications. Our mission is to deliver value to our customers through product development, manufacturing excellence and supply chain management. We seek to minimize risk for our customers and help them reduce costs, increase flexibility and improve time-to-market. Our employees around the world are committed to continuous improvement by sharing knowledge across a single global organization. 2 LETTER FROM THE CHAIRMAN Dear Shareholders, Global demand for oil and gas recovered in 2010 fuelled by the economic development of Asian and other major non-OECD nations. To meet growing demand, oil and gas companies are increasing exploration and production expenditure and activity in complex operating environments. And with natural gas expected to play an increasingly important role in the global energy matrix, major operators are investing in shale and other natural gas developments. Recent events in Japan and Libya are likely to reinforce these trends. Customers and regulators are introducing more stringent operating standards and procedures in response to the tragic blowout of the Macondo well, which halted U.S. Gulf of Mexico deepwater operations. As the leader in our industry, operational excellence, focused on safety, quality, reliability and the environment, has long been the core of our customer value proposition and we are working to ensure that it remains so. Our capital expenditure reached a record level of US$847 million in 2010 as we continued to position the company to meet the market requirements expected in this energy cycle. Our new rolling mill in Veracruz will reach full production capacity in the second half of this year, once the heat treatment, threading and inspection lines start up. The mill, which produced its first tube in November, was constructed within its original 25-month schedule and in line with its budget of US$850 million. Incorporating state-of-the-art production technology, the new mill extends our product capabilities, increases capacity, improves the overall productivity of our operations and reduces costs. In Italy, we completed the repositioning of our Dalmine mill, investing to extend the range of high-end products, particularly for deepwater and other offshore applications, and to improve productivity and environmental performance. In the United States, we brought on stream new tubing and heat treatment facilities. These and other investments will strengthen our competitive position. Our Dopeless® technology is gaining increased customer recognition. The technology offers exceptional operational and environmental benefits for a wide variety of drilling operations. Today 40% of our OCTG sales in the North Sea area are threaded with Dopeless® connections. Elsewhere, Dopeless® products have been tried and tested by customers in a wide variety of applications including thermal wells in Canada, deepwater wells in Angola, jungle wells in Peru, arctic conditions in Russia and desert conditions in Libya. In North America, we have consolidated a leading position in a market where demand has recovered rapidly. We are focused on growing market sectors such as shale drilling and thermal projects, which require new product and service solutions. Our sales to shale drilling operations now account for 40% of our U.S. OCTG sales. To support these operations, we successfully developed and introduced our new TenarisXP™ connection and opened local offices providing technical services in Pittsburgh and Denver. In South America, we enhanced our competitive position in the fast-growing Colombian market by establishing a new yard to serve Ecopetrol’s operations and extending our just-in-time service model. In Brazil, although pipeline construction activity slowed down markedly, offshore drilling activity continues to grow. We are working closely with Petrobras and other operators and have supplied casing and premium connections from our plant in Brazil to all of the wells drilled in the Santos basin. In the Eastern Hemisphere, our regional headquarters in Dubai and our premium threading facility in Saudi Arabia are fully operational and we are starting to see the benefits of closer contact with customers. In Iraq, we were able to move quickly to establish a leading market position in the reactivation of the oil and gas industry. Throughout the region, exploration activity is increasing and complex projects are being undertaken in areas like West Africa, Poland, Russia, the Caspian and Australasia, where our technology, service and local presence allow us to provide differentiated solutions to our customers. Our environmental performance, as reflected in our energy intensity and Co2 emissions indicators, improved as production recovered to more stable levels at most of our industrial facilities and we saw some initial results from an energy saving project we launched in 2009. However, our safety indicators declined following several years of continuous improvement, in a context where we incorporated many newly hired workers for our operations and had many contractors involved in plant construction activities. Consequently, we have introduced new procedures and training particularly oriented towards induction processes. We are also reinforcing our efforts in analyzing and taking preventive measures to reduce risks in our operations worldwide. The health and safety of our employees and the protection of the environment are clear and integrated priorities at Tenaris, along with the satisfaction of our customers and the development of the communities where we have our operations. We are committed to delivering a constant improvement in our performance in these areas and I am confident that we will do so. 3 Our results for the year only partially reflect the progress we have made. Pipe shipments rose 18%, but revenues and operating income declined, as prices fell reflecting a post-crisis competitive environment with excess capacity particularly for standard products. Earnings per share declined 3% in 2010, but we are confident that, with the investments we have made and a growing market, our results will improve in 2011. We are proposing to maintain the dividend at last year’s level of US$0.34 per share (US$0.68 per ADS). This includes the interim dividend of US$ 0.13 per share (US$0.26 per ADS) paid in November 2010. If approved, the balance of the dividend is expected to be paid in June. This was a year when the worst effects of the crisis were put behind us. Our employees have worked hard in responding to the challenges of the competitive environment. I want to thank all of them for their efforts and also express my thanks to our customers, suppliers and shareholders for their continuous support and confidence in Tenaris. April 14, 2011 Paolo Rocca 4 MANAGEMENT REPORT CERTAIN DEFINED TERMS Unless otherwise specified or if the context so requires: References in this annual report to “the Company” refer exclusively to Tenaris S.A., a Luxembourg public limited liability company (société anonyme). References in this annual report to “Tenaris”, “we”, “us” or “our” refer to Tenaris S.A. and its consolidated subsidiaries. See Accounting Policies A, B and L to our audited consolidated financial statements included in this annual report. References in this annual report to “San Faustin” refer to San Faustin S.A. (formerly known as San Faustin N.V.), a Luxembourg public limited liability company (société anonyme) and the Company’s controlling shareholder. “Shares” refers to ordinary shares, par value $1.00, of the Company. “ADSs” refers to the American Depositary Shares, which are evidenced by American Depositary Receipts, and represent two Shares each. “tons” refers to metric tons; one metric ton is equal to 1,000 kilograms, 2,204.62 pounds, or 1.102 U.S. (short) tons. “billion” refers to one thousand million, or 1,000,000,000. “dollars”, “U.S. dollars”, “US$” or “$” each refers to the United States dollar. PRESENTATION OF CERTAIN FINANCIAL AND OTHER INFORMATION Accounting Principles We prepare our consolidated financial statements in conformity with International Financial Reporting Standards, as issued by the International Accounting Standards Board and adopted by the European Union, or IFRS. We publish consolidated financial statements expressed in U.S. dollars. Our consolidated financial statements included in this annual report are those as of December 31, 2010 and 2009, and for the years ended December 31, 2010, 2009 and 2008. Rounding Certain monetary amounts, percentages and other figures included in this annual report have been subject to rounding adjustments. Accordingly, figures shown as totals in certain tables may not be the arithmetic aggregation of the figures that precede them, and figures expressed as percentages in the text may not total 100% or, as applicable, when aggregated may not be the arithmetic aggregation of the percentages that precede them. CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS This annual report and any other oral or written statements made by us to the public may contain “forward-looking statements”.Forward looking statements are based on management’s current views and assumptions and involve known and unknown risks that could cause actual results, performance or events to differ materially from those expressed or implied by those statements. 5 We use words such as “aim”, “will likely result”, “will continue”, “contemplate”, “seek to”, “future”, “objective”, “goal”, “should”, “will pursue”, “anticipate”, “estimate”, “expect”, “project”, “intend”, “plan”, “believe” and words and terms of similar substance to identify forward-looking statements, but they are not the only way we identify such statements. This annual report contains forward-looking statements, including with respect to certain of our plans and current goals and expectations relating to Tenaris’s future financial condition and performance. Sections of this annual report that by their nature contain forward-looking statements include, but are not limited to, “Business Overview”, “Principal Risks and Uncertainties”, and “Operating and Financial Review and Prospects”. In addition to the risks related to our business discussed under “Principal Risks and Uncertainties”, other factors could cause actual results to differ materially from those described in the forward-looking statements. These factors include, but are not limited to: our ability to implement our business strategy or to grow through acquisitions, joint ventures and other investments; the competitive environment and our ability to price our products and services in accordance with our strategy; trends in the levels of investment in oil and gas exploration and drilling worldwide; general macroeconomic and political conditions in the countries in which we operate or distribute pipes; and our ability to absorb cost increases and to secure supplies of essential raw materials and energy. By their nature, certain disclosures relating to these and other risks are only estimates and could be materially different from what actually occurs in the future. As a result, actual future gains or losses that may affect our financial condition and results of operations could differ materially from those that have been estimated. You should not place undue reliance on the forward-looking statements, which speak only as of the date of this annual report. Except as required by law, we are not under any obligation, and expressly disclaim any obligation, to update or alter any forward-looking statements, whether as a result of new information, future events or otherwise. 6 Leading indicators SALES VOLUMES (thousands of tons) Tubes-Seamless Tubes-Welded Tubes-Total Projects-Welded Total –Tubes+Projects PRODUCTION VOLUMES (thousands of tons) Tubes-Seamless Tubes-Welded Tubes-Total Projects-Welded Total –Tubes+Projects FINANCIAL INDICATORS (millions of $) Net sales Operating income EBITDA (1) Net income Cash flow from operations Capital expenditures BALANCE SHEET (millions of $) Total assets Total financial debt Net financial debt/ (cash) (2) ) ) Total liabilities Shareholders’ equity including non-controlling interests PER SHARE / ADS DATA ($ PER SHARE / PER ADS)(3) Number of shares outstanding (4) (thousands of shares) Earnings per share Earnings per ADS Dividends per share (5) Dividends per ADS (5) ADS Stock price at year-end Number of employees (4) 1. Defined as operating income plus depreciation, amortization and impairment charges/(reversals). 2. Defined as borrowings less cash and cash equivalents and other current investments. 3. Each ADS represents two shares. 4. As of December 31. 5. Proposed or paid in respect of the year. 7 Information on Tenaris Overview We are a leading global manufacturer and supplier of steel pipe products and related services for the world’s energy industry and for other industrial applications. Our customers include most of the world’s leading oil and gas companies as well as engineering companies engaged in constructing oil and gas gathering, transportation, processing and power generation facilities. Our principal products include casing, tubing, line pipe, and mechanical and structural pipes. Over the last two decades, we have expanded our business globally through a series of strategic investments. We now operate an integrated worldwide network of steel pipe manufacturing, research, finishing and service facilities with industrial operations in the Americas, Europe, Asia and Africa and a direct presence in most major oil and gas markets. Our mission is to deliver value to our customers through product development, manufacturing excellence, and supply chain management. We seek to minimize risk for our customers and help them reduce costs, increase flexibility and improve time-to-market. Our employees around the world are committed to continuous improvement by sharing knowledge across a single global organization. History and Development of Tenaris Tenaris began with the formation of Siderca S.A.I.C., or Siderca, the sole Argentine producer of seamless steel pipe products, by San Faustin’s predecessor in Argentina in 1948. We acquired Siat, an Argentine welded steel pipe manufacturer, in 1986. We grew organically in Argentina and then, in the early 1990s, began to evolve beyond this initial base into a global business through a series of strategic investments. These investments included the acquisition, directly or indirectly, of controlling or substantial interests in the following companies: Tubos de Acero de México S.A., or Tamsa, the sole Mexican producer of seamless steel pipe products (June 1993); Dalmine S.p.A., or Dalmine, a leading Italian producer of seamless steel pipe products (February 1996); Tubos de Acero de Venezuela S.A., or Tavsa, the sole Venezuelan producer of seamless steel pipe products (October 1998)1; Confab Industrial S.A., or Confab, the leading Brazilian producer of welded steel pipe products (August 1999); NKKTubes, a leading Japanese producer of seamless steel pipe products (August 2000); Algoma Tubes Inc., or AlgomaTubes, the sole Canadian producer of seamless steel pipe products (October 2000); S.C. Silcotub S.A., or Silcotub, a leading Romanian producer of seamless steel pipe products (July 2004); Maverick Tube Corporation, or Maverick, a leading North American producer of welded steel pipe products with operations in the U.S., Canada and Colombia (October 2006); Hydril Company, or Hydril, a leading North American manufacturer of premium connection products for oil and gas drilling production (May 2007); and Seamless Pipe Indonesia Jaya, or SPIJ, an Indonesian OCTG processing business with heat treatment and premium connection threading facilities (April 2009). In addition, we have established a global network of pipe finishing, distribution and service facilities with a direct presence in most major oil and gas markets and a global network of research and development centers. 1 In 2009, the Venezuelan government announced the nationalization of Tavsa. For more information on the Tavsa nationalization process, see note 32 “Processes in Venezuela-Nationalization of Venezuelan Subsidiaries” to our consolidated financial statements included in this annual report. 8 Business Overview Our business strategy is to continue expanding our operations worldwide and further consolidate our position as a leading global supplier of high-quality tubular products and services to the energy and other industries by: pursuing strategic investment opportunities in order to strengthen our presence in local and global markets; expanding our comprehensive range of products and developing new high-value products designed to meet the needs of customers operating in increasingly challenging environments; securing an adequate supply of production inputs and reducing the manufacturing costs of our core products; and enhancing our offer of technical and pipe management services designed to enable customers to optimize their selection and use of our products and reduce their overall operating costs Pursuing strategic investment opportunities and alliances We have a solid record of growth through strategic investments and acquisitions. We pursue selective strategic investments and acquisitions as a means to expand our operations and presence in selected markets, enhance our global competitive position and capitalize on potential operational synergies. Our track record on companies’ acquisitions is described above (See “History and Development of Tenaris”). Developing high-value products We have developed an extensive range of high-value products suitable for most of our customers’ operations using our network of specialized research and testing facilities and by investing in our manufacturing facilities. As our customers expand their operations, we seek to supply high-value products that reduce costs and enable them to operate safely in increasingly challenging environments. Securing inputs for our manufacturing operations We seek to secure our existing sources of raw material and energy inputs, and to gain access to new sources, of low-cost inputs which can help us maintain or reduce the cost of manufacturing our core products over the long term. Enhancing our offer of technical and pipe management services We continue to enhance our offer of technical and pipe management services for our customers worldwide. Through the provision of these services, we seek to enable our customers to optimize their operations, reduce costs and to concentrate on their core businesses. They are also intended to differentiate us from our competitors and further strengthen our relationships with our customers worldwide through long-term agreements. Our Competitive Strengths We believe our main competitive strengths include: our global production, commercial and distribution capabilities, offering a full product range with flexible supply options backed up by local service capabilities in important oil and gas producing and industrial regions around the world; our ability to develop, design and manufacture technologically advanced products; our solid and diversified customer base and historic relationships with major international oil and gas companies around the world, and our strong and stable market shares in the countries in which we have manufacturing operations; our proximity to our customers; our human resources around the world with their diverse knowledge and skills; our low-cost operations, primarily at state-of-the-art, strategically located production facilities with favorable access to raw materials, energy and labor, and 50 years of operating experience; and our strong financial condition. Business Segments Our business is organized in two major business segments: Tubes and Projects, which are also the reportable operating segments. 9 In identifying our reportable operating segments, we considered the nature of our products and services, the nature of our production processes, the type or class of customer for our products and services, the method used to distribute our products or provide the related services, the economic characteristics and financial effects of our business activities, and the related economic environment in which we operate. The Tubes segment includes the production and sale of both seamless and welded steel tubular products and related services mainly for the oil and gas industry, particularly oil country tubular goods (OCTG) used in drilling operations, and for other industrial applications with production processes that consists in the transformation of steel into tubular products. Business activities included in this segment are mainly dependent on the oil and gas industry worldwide, as this industry is a major consumer of steel pipe products, particularly OCTG used in drilling activities. Demand for steel pipe products from the oil and gas industry has historically been volatile and depends primarily upon the number of oil and natural gas wells being drilled, completed and reworked, and the depth and drilling conditions of these wells. Sales are generally made to end users, with exports being done through a centrally managed global distribution network and domestic sales made through local subsidiaries. The Projects segment includes the production and sale of welded steel pipe products mainly used in the construction of major pipeline projects for the transportation of gas and fluids with a production process that consists in the transformation of steel into large diameter welded tubular products, including SAW process and specific coating for most of the products. Pipeline projects are typically spread along hundreds of kilometers and are subject to specific government policies and other regulations. Accordingly, this business depends to a large extent on the number of active pipeline projects (and not on the level of drilling activity), particularly in the South American regional market, which is the region from which most revenues in this segment are derived. To a significant extent, products are distributed directly to end customers through local subsidiaries. Orders are generally for significant volumes of product and require deliveries over an extended period of time. The Other segment includes all other business activities and operating segments that are not required to be separately reported, including the production and selling of sucker rods, welded steel pipes for electric conduits, industrial equipment and raw materials that exceed our internal requirements. Our Products Our principal finished products are seamless and welded steel casing and tubing, line pipe and various other mechanical and structural steel pipes for different uses. Casing and tubing are also known as oil country tubular goods or OCTG. In our Projects business segment we also produce large diameter welded steel pipes for oil and gas pipelines. We manufacture our steel pipe products in a wide range of specifications, which vary in diameter, length, thickness, finishing, steel grades, threading and coupling. For most complex applications, including high pressure and high temperature applications, seamless steel pipes are usually specified and, for some standard applications, welded steel pipes can also be used. Casing. Steel casing is used to sustain the walls of oil and gas wells during and after drilling. Tubing. Steel tubing is used to conduct crude oil and natural gas to the surface after drilling has been completed. Line pipe. Steel line pipe is used to transport crude oil and natural gas from wells to refineries, storage tanks and loading and distribution centers. Mechanical and structural pipes. Mechanical and structural pipes are used by general industry for various applications, including the transportation of other forms of gas and liquids under high pressure. Cold-drawn pipe. The cold-drawing process permits the production of pipes with the diameter and wall thickness required for use in boilers, superheaters, condensers, heat exchangers, automobile production and several other industrial applications. Premium joints and couplings. Premium joints and couplings are specially designed connections used to join lengths of steel casing and tubing for use in high temperature or high pressure environments. A significant portion of our steel casing and tubing products are supplied with premium joints and couplings. We own an extensive range of premium connections, and following the integration of Hydril’s premium connections business, we market our premium connection products under the TenarisHydril brand name. In addition, we hold licensing rights to manufacture and sell the Atlas Bradford range of premium connections outside of the United States. 10 Coiled tubing. Coiled tubing is used for oil and gas drilling and well workovers and for subsea pipelines. Other Products. We also manufacture sucker rods used in oil extraction activities, industrial equipment of various specifications and diverse applications, including liquid and gas storage equipment, and welded steel pipes for electric conduits used in the construction industry. In addition, we sell raw materials that exceed our internal requirements. Research and Development Research and development, or R&D, of new products and processes to meet the increasingly stringent requirements of our customers is an important aspect of our business. R&D activities are carried out primarily at our specialized research facilities located at our Campana plant in Argentina, at our Veracruz plant in Mexico, at our Dalmine plant in Italy, at the product testing facilities of NKKTubes in Japan and at the research facilities of the Centro Sviluppo Materiali S.p.A, or CSM, in Rome. We have an 8% interest in CSM, which was acquired in 1997. Product development and research currently being undertaken are focused on the increasingly challenging energy markets and include: proprietary premium joint products including Dopeless® technology; heavy wall deep water line pipe and risers; proprietary steels; tubes and components for the car industry and mechanical applications; tubes for boilers; and welded pipes for oil and gas and other applications. In addition to R&D aimed at new or improved products, we continuously study opportunities to optimize our manufacturing processes. Recent projects in this area include modeling of rolling and finishing process and the development of different process controls, with the goal of improving product quality and productivity at our facilities. We spent $61.8 million for R&D in 2010, compared to $62.7 million in 2009. 11 TURNING WORDS INTO REALITY In October 2008, in spite of the global financial crisis, Tenaris confirmed its commitment to move ahead with an ambitious US$850 million investment plan for the construction of a new state-of-the-art hot rolling mill in Tenaris’s facilities in Veracruz, Mexico. Just 25 months later, on November 19, 2010, thanks to the combined work of thousands of people, Tenaris’s Tamsa mill rolled its first pipe at its new rolling mill, on time and on budget. It was proof of the company’s execution capacity and an achievement made possible by the effort of all those who participated in the project; from design, engineering and construction to mechanical assembly, logistics, operations, maintenance and start-up. The new rolling mill is the main component in a realignment of Tenaris’s industrial system worldwide, which will make operations more efficient and reduce their environmental impact. The new rolling mill incorporates the latest rolling technology and can produce 2 3/8” up to 7” seamless pipes, expanding our product offer and optimizing response times for local customers such as Pemex and certain international companies. The new plant is expected to be fully operational by the second quarter of 2011 after the completion of the heat treatment inspection and finishing facilities. The new rolling mill was designed following the highest safety, technological, engineering and environmental standards. It will also become a model for future investments, as it is a tangible example of our ability to integrate the most advanced technology with the vast industrial experience that the company has acquired throughout its 50-year history. “This new mill will bring many benefits to Tenaris's entire industrial operations. By incorporating state-of-the-art rolling mill technology, it will extend our product capabilities, it will increase capacity, improve the overall productivity of our operations and reduce costs.” said Tenaris’s CEO Paolo Rocca during a conference call with investors in November 2010. “We are very proud of our performance in the startup of mill. We started design two years ago, we started moving steel works a year ago, and we completed the mill.” Facts Located adjacent to our existing facilities in Veracruz, the new seamless pipes facility was built in an area that extends over more than 200 hectares / 494 acres. The new plant, with a production capacity of 450,000 metric tons per year, incorporates the latest rolling technology and will produce from 2 3/8” up to 7” seamless pipe, expanding the product offer and optimizing response times. The new facility required an investment of approximately US$850 million, focusing on building a competitive and state-of-the-art rolling mill as well as premium threading, finishing and heat treatment lines. Environmentally efficient design From the start, Tenaris has focused efforts on making this facility qualify for the Leadership in Energy and Environmental Design (LEED) certification in the “New Construction” category under the United States Green Building Council (USGBC) standards. As such it would be the world’s first industrial building of its type to receive this certificate. The LEED certification is the leading recognition for sustainable facilities in the United States and around the world. In order to obtain this certification, environmentally efficient elements were incorporated into the mill’s construction, including efficient and sustainable use of land, water, energy and air, as well as the preservation of material and natural resources. In Numbers ~ US$850 million investment. 3,000 people worked directly on the construction in the highest peak. 25 months to startup. 450,000 tons per year estimated production capacity. 85,000 m2 of industrial building constructed. 12,000 tons of equipment installed. 12 Tenaris in numbers Trend information Leading indicators 13 14 Principal Risks and Uncertainties We face certain risks associated to our business and the industry in which we operate. We are a global steel pipe manufacturer with a strong focus on manufacturing products and related services for the oil and gas industry. Demand for our products depends primarily on the level of exploration, development and production activities of oil and gas companies which is affected by current and expected future prices of oil and natural gas. Several factors, such as the supply and demand for oil and gas, and political and global economic conditions, affect these prices. The global financial and economic crisis, which started in September 2008 and lasted through much of 2009, resulted in a significant decline in oil and gas prices, affected the level of drilling activity and triggered efforts to reduce inventories, adversely affecting demand for our products and services. This had, and to some extent continues to have, a negative impact on our business, revenues, profitability and financial position. The global economy began to recover in the second half of 2009, but the recovery has been slow and uncertain. Although shipments in our tubes operating segment increased significantly over the last year, net sales were flat and sales of steel pipe products for pipeline projects have been adversely affected by a strong slowdown of major regional projects. Performance may be further affected by changes in governmental policies, the impact of credit restrictions on our customers’ ability to perform their payment obligations with us and any adverse economic, political or social developments in our major markets. In turn, our profitability may be hurt if increases in our selling prices are offset by increases in the cost of raw materials and energy. Although we responded well to the crisis, another recession or an extended period of below-trend growth in the economies that are major consumers of steel products would adversely affect our recovery. We have significant operations in various countries, including Argentina, Brazil, Canada, Colombia, Italy, Japan, Mexico, Romania and the United States, and we sell our products and services throughout the world. Therefore, like other companies with worldwide operations, our business and operations have been, and could in the future be, affected from time to time to varying degrees by political developments, events, laws and regulations (such as nationalization, expropriations or forced divestiture of assets; restrictions on production, imports and exports, interruptions in the supply of essential energy inputs; exchange and/or transfer restrictions, inability to repatriate income or capital; inflation; devaluation; war or other international conflicts; civil unrest and local security concerns, including high incidences of crime and violence involving drug trafficking organizations that threaten the safe operation of our facilities and operations; direct and indirect price controls; tax increases; changes in the interpretation or application of tax laws and other retroactive tax claims or challenges; changes in laws, norms and regulations; cancellation of contract rights; and delays or denials of governmental approvals). As a global company, a portion of our business is carried out in currencies other than the U.S. dollar, which is the Company’s functional currency. As a result, we are exposed to foreign exchange rate risk, which could adversely affect our financial position and results of operations. In 2009, Venezuela’s President Hugo Chávez announced the nationalization of Tavsa, Matesi and Comsigua and Venezuela formally assumed exclusive operational control over the assets of Tavsa. In 2010, Venezuela’s National Assembly declared Matesi’s assets to be of public and social interest and ordered the Executive Branch to take the necessary measures for the expropriation of such assets. Our investments in Tavsa, Matesi and Comsigua are protected under applicable bilateral investment treaties, including the bilateral investment treaty between Venezuela and the Belgian-Luxembourgish Union, and Tenaris continues to reserve all of its rights under contracts, investment treaties and Venezuelan and international law, and to consent to the jurisdiction of the ICSID in connection with the nationalization process. However, we can give no assurance that the Venezuelan government will agree to pay a fair and adequate compensation for our interest in Tavsa, Matesi and Comsigua, or that any such compensation will be freely convertible into or exchangeable for foreign currency. We may be forced to engage in litigation procedures to enforce our rights under contracts, investment treaties and Venezuelan and international law, and the time, costs and management efforts associated with such litigation may be significant. For further information on the nationalization of the Venezuelan subsidiaries, see note 32 “Processes in Venezuela-Nationalization of Venezuelan Subsidiaries” to our audited consolidated financial statements included in this annual report. A key element of our business strategy is to develop and offer higher value-added products and services and to continuously identify and pursue growth-enhancing strategic opportunities. We must necessarily base any assessment of potential acquisitions and partnerships on assumptions with respect to operations, profitability and other matters that may subsequently prove to be incorrect. Failure to successfully implement our strategy, or to integrate future acquisitions and strategic partnerships, or to sell acquired assets or business unrelated to our business under favorable terms and conditions, could affect our ability to grow, our competitive position and our sales and profitability. In addition, failure to agree with our joint venture partner in Japan on the strategic direction of our joint operations may have an adverse impact on our operations in Japan. We may be required to record a significant charge to earnings if we must reassess our goodwill or other intangible assets as a result of changes in assumptions underlying the carrying value of certain assets, particularly as a consequence of deteriorating market conditions. At December 31, 2010 we had $1,804.7 million in goodwill corresponding mainly to the acquisition of Hydril ($919.9 million) and Maverick ($771.3 million). No impairment charge was recorded in 2010 nor in 2009. In 2008 we recorded an impairment charge for $502.9 million (of which $394.3 million correspond to Maverick). We cannot assure that further impairment charges will not be required in the future. In 2010, we reversed $67.3 million of this impairment, which correspond to Prudential’s customer relationships. 15 Potential environmental, product liability and other claims arising from the inherent risks associated with the products we sell and the services we render, including well failures, line pipe leaks, blowouts, bursts and fires, that could result in death, personal injury, property damage, environmental pollution or loss of production could create significant liabilities for us. Environmental laws and regulations may, in some cases, impose strict liability (even joint and several strict liability) rendering a person liable for damages to natural resources or threats to public health and safety without regard to negligence or fault. In addition, we are subject to a wide range of local, provincial and national laws, regulations, permit requirements and decrees relating to the protection of human health and the environment, including laws and regulations relating to hazardous materials and radioactive materials and environmental protection governing air emissions, water discharges and waste management. Laws and regulations protecting the environment have become increasingly complex and more stringent and expensive to implement in recent years. The cost of complying with such regulations is not always clearly known or determinable since some of these laws have not yet been promulgated or are under revision. These costs, along with unforeseen environmental liabilities, may increase our operating costs or negatively impact our net worth. We conduct business in certain countries known to experience governmental corruption.Although we are committed to conducting business in a legal and ethical manner in compliance with local and international statutory requirements and standards applicable to our business, there is a risk that our employees or representatives may take actions that violate applicable laws and regulations that generally prohibit the making of improper payments to foreign government officials for the purpose of obtaining or keeping business, including laws relating to the 1onvention on Combating Bribery of Foreign Public Officials in International Business Transactions such as the U.S. Foreign Corrupt Practices Act. For a discussion of an ongoing investigation by the audit committee of the Company’s board of directors of certain matters related to these laws, see Note 26 “Contingencies, commitments and restrictions to the distribution of profits – Contingencies – Ongoing investigation” to our audited consolidated financial statements included in this annual report. Violations of the foregoing laws could result in monetary or other penalties against us or our subsidiaries, including potential criminal sanctions, and could damage our reputation and, therefore, our ability to do business. As a holding company, our ability to pay expenses, debt service and cash dividends depends on the results of operations and financial condition of our subsidiaries, which could be restricted by legal, contractual or other limitations, including exchange controls or transfer restrictions, and other agreements and commitments of our subsidiaries. The Company’s controlling shareholder may be able to take actions that do not reflect the will or best interests of other shareholders. Our financial risk management is described in Section III. Financial Risk Management, and our provisions and contingent liabilities are described in accounting policy Q and notes 23, 24 and 26 of our consolidated financial statements included in this annual report. Corporate Reorganization The Company was established as a public limited liability company (société anonyme) under Luxembourg’s 1929 holding company regime. Until termination of such regime on December 31, 2010, holding companies incorporated under the 1929 regime (including the Company) were exempt from Luxembourg corporate and withholding tax over dividends distributed to shareholders. On January 1, 2011, the Company became an ordinary public limited liability company (société anonyme) and, effective as from that date, the Company is subject to all applicable Luxembourg taxes, (including, among others, corporate income tax on its worldwide income), and its dividend distributions will generally be subject to Luxembourg withholding tax. However, dividends received by the Company from subsidiaries in high income tax jurisdictions, as defined under Luxembourg law, will continue to be exempt from corporate income tax in Luxembourg under Luxembourg’s participation exemption. In light of the impending termination of Luxembourg’s 1929 holding company regime, in the fourth quarter of 2010, the Company carried out a multi-step corporate reorganization, which included, among other transactions, the contribution of most of the Company’s assets and liabilities to a wholly-owned, newly-incorporated Luxembourg subsidiary and the restructuring of indirect holdings in certain subsidiaries. The first phase of the corporate reorganization was completed in December 2010, and resulted in a revaluation of the accounting value (under Luxembourg GAAP) of the Company’s assets. The second phase of the reorganization is expected to be completed in 2011. 16 Following the completion of the first phase of the corporate reorganization, and upon its conversion into an ordinary Luxembourg holding company, the Company recorded a special reserve for tax purposes in a significant amount. The Company expects that, as a result of its corporate reorganization, its current overall tax burden will not increase, as all or substantially all of its dividend income will come from high income tax jurisdictions. In addition, the Company expects that dividend distributions for the foreseeable future will be imputed to the special reserve and therefore should be exempt from Luxembourg withholding tax under current Luxembourg law. 17 Operating and Financial Review and Prospects The following discussion and analysis of our financial condition and results of operations are based on, and should be read in conjunction with, our audited consolidated financial statements and the related notes included elsewhere in this annual report. This discussion and analysis presents our financial condition and results of operations on a consolidated basis. We prepare our consolidated financial statements in conformity with IFRS, as issued by the IASB and adopted by the European Union. Certain information contained in this discussion and analysis and presented elsewhere in this annual report, including information with respect to our plans and strategy for our business, includes forward-looking statements that involve risks and uncertainties. See “Cautionary Statement Concerning Forward-Looking Statements”. In evaluating this discussion and analysis, you should specifically consider the various risk factors identified in “Principal Risks and Uncertainties”, other risk factors identified elsewhere in this annual report and other factors that could cause results to differ materially from those expressed in such forward-looking statements. Overview We are a leading global manufacturer and supplier of steel pipe products and related services for the energy industry and other industries. We are a leading global manufacturer and supplier of steel pipe products and related services for the world’s energy industry as well as for other industrial applications. Our customers include most of the world’s leading oil and gas companies as well as engineering companies engaged in constructing oil and gas gathering and processing and power facilities. Over the last two decades, we have expanded our business globally through a series of strategic investments, and we now operate an integrated worldwide network of steel pipe manufacturing, research, finishing and service facilities with industrial operations in the Americas, Europe, Asia and Africa and a direct presence in most major oil and gas markets. Our main source of revenue is the sale of products and services to the oil and gas industry, and the level of such sales is sensitive to international oil and gas prices and their impact on drilling activities. Demand for our products and services from the global oil and gas industry, particularly for tubular products and services used in drilling operations, represents a substantial majority of our total sales. Our sales, therefore, depend on the condition of the oil and gas industry and our customers’ willingness to invest capital in oil and gas exploration and development as well as in associated downstream processing activities. The level of these expenditures is sensitive to oil and gas prices as well as the oil and gas industry’s view of such prices in the future. A growing proportion of exploration and production spending by oil and gas companies has been directed at offshore, deep drilling and non-conventional drilling operations in which high-value tubular products, including special steel grades and premium connections, are usually specified. Technological advances in drilling techniques and materials are opening up new areas for exploration and development. More complex drilling conditions are expected to continue to demand new and high value products and services in most areas of the world. In 2010, global drilling activity recovered led by substantially higher oil drilling activity in the United States and Canada. U.S. gas drilling activity also increased driven by investments in shale and liquid rich plays and production from shale gas reached 23% of total U.S. natural gas production in 2010. In the rest of the world, activity increased in most markets reflecting increased demand for energy, stable oil prices at attractive levels and investment in regional gas developments. The international rig count, as published by Baker Hughes, surpassed pre-crisis levels in the third quarter and has continued to climb steadily since then. We expect that drilling activity will continue to grow in 2011 led by increased exploration activity in Eastern Hemisphere markets, more thermal wells in Canada and higher activity in Iraq. We estimate that apparent demand for OCTG rose 30% in 2010 compared to 2009 with the most significant increases occurring in the United States, Canada and Russia. In 2011, we expect that demand will grow further with increases occurring in most markets. We also expect that growth in demand for premium products will be higher than that for API products. We expect that our sales will grow in all our geographical regions in 2011 and that our sales of OCTG, line pipe, power generation and industrial products will increase. Sales in our Projects and Others operating segments are also expected to increase. Although our selling prices are expected to rise, these increases are likely to be initially offset by increases in raw material and other costs. Accordingly, we expect that our sales and operating income will increase in 2011, compared to 2010. 18 Our business is highly competitive. The global market for steel pipes is highly competitive, with the primary competitive factors being price, quality, service and technology. We sell our products in a large number of countries worldwide and compete primarily against European and Japanese producers in most markets outside North America. In the United States and Canada we compete against a wide range of local and foreign producers. Competition in markets worldwide has been increasing, particularly for products used in standard applications, as producers in countries like China and Russia increase production capacity and enter export markets. Our production costs are sensitive to prices of steelmaking raw materials and other steel products. We purchase substantial quantities of steelmaking raw materials, including ferrous steel scrap, direct reduced iron (DRI), pig iron, iron ore and ferroalloys, for use in our production of our seamless pipe products. In addition, we purchase substantial quantities of steel coils and plate for use in the production of our welded pipe products. Our production costs, therefore, are sensitive to prices of steelmaking raw materials and certain steel products, which reflect supply and demand factors in the global steel industry and in the countries where we have our manufacturing facilities. The costs of steelmaking raw materials and of steel coils and plates have increased in 2010, more steeply towards the end of the year and beginning of 2011. Although our selling prices are expected to rise, these increases are likely to be initially offset by the increases in raw material and other costs. Results of Operations The following discussion and analysis of our financial condition and results of operations are based on our audited consolidated financial statements included elsewhere in this annual report. Accordingly, this discussion and analysis present our financial condition and results of operations on a consolidated basis. See accounting policies A and B to our audited consolidated financial statements included in this annual report. The following discussion should be read in conjunction with our audited consolidated financial statements and the related notes included in this annual report. 19 Thousands of U.S. dollars (except number of shares and per share amounts) For the year ended December 31, Selected consolidated income statement data IFRS Continuing Operations Net sales Cost of sales ) ) Gross profit Selling, general and administrative expenses ) ) Other operating income (expenses), net Operating income Interest income Interest expense ) ) Other financial results ) ) Incomebefore equity in earnings of associated companies and income tax Equity in earnings of associated companies Income before income tax Income tax ) ) Income for continuing operations (1) Discontinued Operations Result for discontinued operations - ) Income for the year (1) Income attributable to (1): Equity holders of the Company…………… Non-controlling interests Income for the year(1) Depreciation and amortization ) ) Weighted average number of shares outstanding Basic and diluted earnings per share for continuing operations Basic and diluted earnings per share Dividends per share(2) (1) International Accounting Standard No. 1 (“IAS 1”) (revised), requires that income for the year as shown on the income statement not exclude non-controlling interests. Earnings per share, however, continue to be calculated on the basis of income attributable solely to the equity holders of the Company. (2) Dividends per share correspond to the dividends proposed or paid in respect of the year. 20 Thousands of U.S. dollars (except number of shares) At December 31, Selected consolidated financial position data IFRS Current assets Property, plant and equipment, net Other non-current assets Total assets Current liabilities Non-current borrowings Deferred tax liabilities Other non-current liabilities Total liabilities Capital and reserves attributable to the Company’s equity holders Non-controlling interests Total liabilities and equity 14,364,331 13,483,308 Number of shares outstanding 21 The following table sets forth our operating and other costs and expenses as a percentage of net sales for the periods indicated. Percentage of net sales For the year ended December 31, Continuing Operations Net sales Cost of sales ) ) Gross profit Selling, general and administrative expenses ) ) Other operating income (expenses), net Operating income Interest income Interest expense ) ) Other financial results ) ) Income before equity in earnings of associated companies and income tax Equity in earnings of associated companies Income before income tax Income tax ) ) Income for continuing operations Discontinued Operations Income (loss) for discontinued operations - ) Income for the year Income attributable to: Equity holders of the Company Non-controlling interests Fiscal Year Ended December 31, 2010, Compared to Fiscal Year Ended December 31, 2009 Net Sales, Cost of Sales and Operating Income The following table shows our net sales by business segment for the periods indicated below: Millions of U.S. dollars For the year ended December 31, Increase / (Decrease) Tubes 87
